Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page1of13 PagelD #: 575

United States District Court
Tistrict Court of Maine

GLEN PLOURDE,
Plaintiff

Amended Complaint
1:19-cv-0486-JAW

Vi.

UNKNOWN MAINE STATE POLICE
OFFICER #1 and UNKNOWN MAINE
STATE POLICE OFFICER #2,

Judge Woodcock

mee eee ee ee ae

Defendants

Amended Complaint

I. Parties to the Complaint

Plaintiff

1 Glen Plaurde

7 Hussey Road Apt 3
Albion, Kennebec County
Maine 04910

207.659.2595
Glen.Plourde@Gmail.cam

Defendant #1

9 TInknawn Maine State Polree Officer #1

Maine State Police Officer (Rank Unknown)
42 State House Station (MSP Headquarters)

AR Cammerce Drive
Augusta, Kennebec County
Maine 04333-0042

207 BPA TA00

Email Unknown

Nefendant #9.

3. Unknown Maine State Police Officer #2
Maine State Police Officer (Rank Unknown)
42, State House Station (MSP Headquarters)
45 Commerce Drive
Augusta, Kennebec County
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 2o0f13 PagelD #: 576

10.

11.

12.

Maine 04333-0042
207.624.7200

Bmail TInknawn

Il. Jurisdiction and Venue

This Court has subiect matter jurisdiction over Plaintiffs Federal
Constitutional Claims pursuant to 28 U.S.C. §§ 1331 and 13438, and 42
U.S.C. §§ 1983 and 1988, as this action arises under the Constitution and
lawe af the TInited States

This Court has subject matter jurisdiction over Plaintiffs’ Maine State
Constitutional Claims pursuant to 28 U.S.C. § 1867, as those claims
are substantially related. both legallv and factually. to the Federal
Constitutional Claims upon which original jurisdiction is premised.

This Court has personal jurisdiction over the Defendants as they are all
residents of Maine.

Venue in this district is prover under 28 U.S.C. § 1891(b) because the
Defendants are residents of the district, and the events giving rise to the
claim areurred within the district

This case is properly filed in Portland because, to the best of the Plaintiff's
recollection and belief, the Plaintiff was subject to unlawful action in
Androscoggin County.

Ill. Statement of Facts

On or about December 1 2013. Plaintiff was returning to his former
residence in Ellington, Connecticut after visiting his family in
Newburgh, Maine for Thanksgiving when he was pulled over by
Unknown Maine State Police (“MSP”) Officer #1 (“Officer #1”) on 1-295
approximately 10 miles south of the Gardiner, Maine tollbooth.

Plaintiff was rightfully fearful and unnerved as he was. to the best of
his knowledge, maintaining the speed limit and being pulled over for no
apparent reason by law enforcement is never a good situation in the
Plaintiffs experience.

Plaintiff has been diagnosed with Post Traumatic Stress Disorder
(“PTSD”) in approximately 2007 for which he takes prescription anti-
anxietv medication dailv and is therefore perhaps more fearful than
most in certain situations, such as the one described herein.

Officer #1 asked the Plaintiff if he had anv Mariiuana in his vehicle and

«2»
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 30f13 PagelD #: 577

13.

14.

15.

16.

Ui.

18.

19.

20.

21.

22,

23.

the Plaintiff rightfully responded “No” as he did not.

Plaintiff found this auestion strange as he had not smoked or possessed
any marijuana whatsoever for over 3 years, and no Officer had ever
asked him this question during a traffic ston.

Officer #1 then asked the Plaintiff if he had “maybe just a little joint” in
his vehicle and the Plaintiff again rightfully responded “No” as he had no
illegal substances whatsoever in his vehicle.

Plaintiff found this question in (14) unnecessary and offensive as he had
already answered this same question previously in (12) and now Officer
#1 appeared to be imnlving Plaintiff was a lar,

Officer #1 then informed the Plaintiff that a K-9 Unit would be arriving
shortly in order to inspect his vehicle.

Plaintiff does not recall Officer#1 stating that he had a reasonable
suspicion that the Plaintiff had mariiuana in his car.

Furthermore, Plaintiff does not recall Officer #1 radioing or otherwise
contacting a K-9 unit,

Plaintiff found this situation distressing and concerning as he was
positive there were no illegal substances of any kind in his car yet he
was being detained for a K-9 search.

Approximately one minute later, Unknown Maine State Police Officer
#2 (“Officer #2”) arrived with a K-9 (dog). Plaintiff recalls Officer #2’s
response time to be suspiciously fast.

Officer #1 told the Plaintiff that Officer #2 and his K-9 would circle the
Plaintiffs vehicle as the K-9 sniffed for marijuana, and told the Plaintiff
to keep his hands in plain sight at all times. Plaintiff complied with all
requests.

Officer #2 and the K-9 circled the Plaintiffs vehicle approximately 6 — 8
times and the K-9 failed to respond to the Plaintiffs vehicle in any way
whatsoever and appeared to be merely a happy, uninterested dog.

Plaintiffs fear grew into a mild panic attack as he watched this
situation unfold around him. Just how many times does a K-9 need to
circle a vehicle and fail to detect anvthing before it is deemed there are
no drugs in the car? Plaintiff was wondering this to himself as Officer
#1 and the K-9 continually circled the Plaintiffs vehicle (22).
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 4of13 PagelD #: 578

24.

25.

26,

27.

28.

29

30.

31.

b2.

33.

3B4,

Officer #2 then put on an unknown, tight-fitting black glove directly in
plain sight of the Plaintiff though his passenger-side window, and
proceeded to grasp the handle of the Plaintiffs passenger-side door with
his gloved hand, making a fist around the door handle, and proceeded to
rub his closed-fisted gloved hand around the handle of the Plaintiffs
passenger-side door for approximately 3 — 5 seconds.

Plaintiffs mild panic attack at that time became a full-blown, major
panic attack as this action (24) was highly suspicious and appeared to
be “evidence planting” and was being conducted within plain view of the
Plaintiff.

Officer #2 then suspiciously and purposefully brought his K-9’s
attention to the door handle by grasping the K-9’s leash extremely close
to its collar (perhaps the collar itself) and literally forcing the K-9’s nose
upon the handle.

Plaintiffs reasonable suspicion in (25) that Officer #2 was engaging in
“evidence planting” or some type of similar nefarious activity appeared
to be confirmed in (26) when he literallv shoved the snout of his K-9 into
the Plaintiffs passenger-side door handle.

At that point Officer #1 told the Plaintiff that the K-9 had detected
Marijuana in the vehicle and ordered the Plaintiff out of his vehicle.

Plaintiff made tt rlear ta Offieer #1 that he wonld not leawe his vehicle
and allow a search unless explicitly ordered to as the Plaintiff did not
want this search to be somehow misconstrued as voluntary or otherwise
occurring with the Plaintiffs consent.

Officer #1 then told the Plaintiff that it was an order and not a
voluntary search and the Plaintiff therefore complied with Officer #1’s
request in (28).

Officer #1 immediately searched the Plaintiff upon his exiting his
vehicle, and found his prescription medication, described in (11), which
Officer #1 opened and checked.

Plaintiff also had a utility knife on his person which Officer #1 checked.

There was some cloudy and opaaue discoloration on the blade of the
Plaintiffs utility knife and Officer #1 asked the Plaintiff if it was blood.

Plaintiff responded truthfully and appropriately in the negative,
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 5:0f 13 PagelD #: 579

3D.

36.

37.

38.

39.

Al.

42.

43.

44,

Plaintiff found this question suspicious as the discoloration on the blade
of his utility knife looked nothing like blood or dried blood; it was a
milkvy-white color.

Officer #1 then placed the utility knife on the dashboard of the
PlaintiffPe wehicle

The Plaintiff was then instructed by Officer #1 to stand approximately
20-feet in front of his car while his vehicle was searched. Plaintiff
complied,

Both Officers #1 and #2 then commenced searching the Plaintiffs car. All
the Plaintiffs car doors were opened simultaneously, and the Officers
began searching the vehicle manually.

The Plaintiff then began video-recording the search using his Smart
Phone as the situation was obviously highly suspicious as the Plaintiff
had witnessed the suspicious activitv as detailed in (24 — 28) and was
rightfully fearful of the intent and motive(s) and outcome of this search
and wanted his own objective evidence of what was going to occur during

and after this gaarrh

Officer #1 noticed the Plaintiff video-recording the search rather quickly
and immediately ducked behind the Plaintiffs open passenger-side door
and held a hrief eanvereatinn with Officer #2. that was inaudible ta the

Plaintiff.

Less than a minute after beginning to video-record the search and the
conversation described in (40), Officer #1 walked out to where

the Plaintiff was standing, suspiciously dangling a plastic-wrapped piece
of pizza and paver plate vertically by the corner edge of the pizza,
pinching the corner between his thumb and pointer finger, in the same
manner that Police Officers are seen dangling illicit handguns on TV, in
the movies, and in the manner ubiquitous in popular culture.

Officer #1 was not holding the plate and piece of pizza horizontally
between his thumb and hand as anyone else with a plated piece of pizza

would

Officer #1 then addressed the Plaintiff in a highly-nervous manner that
appeared to be addressed more to the camera than to the Plaintiff,
saving things like “Well. we here in Maine often conduct random drug
searches, and sometimes despite our best efforts we get it wrong, etc....”

The Plaintiff was then told bv Officer #1 that the K-9 had “hit” on the
piece of pizza, which seemed highly implausible and unbelievable to the

ahs
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 6of13 PagelD #: 580

45,

47.

48.

49.

50.

52.

53.

Plaintiff.

Officer #1 offered the excuse that “mavbe it’s because the vizza is old and
moldy”. The Plaintiff believes this excuse to have been fraudulent.

The Plaintiff is aware that penicillin. derived from mold. is not a narcotic,
nor is it Marijuana in-particular, the stated reason for the search, and a
trained law-enforcement K-9 should not be “hitting” on a piece of pizza,
despite how old or moldv it is.

Officer #1 offered to take the moldy piece of pizza with him and out of the
Plaintiffs possession for the purposes of “training K-9 units”.

The Plaintiff did not object to Officer #1’s offer in (47) as he was justifiably
terrified by that point in time and having a massive panic attack that took
most of his thoughts and efforts to control.

Plaintiff was then allowed to return to his vehicle and proceed on his way
by Officer #1 and was given no ticket, warning, or other evidence of the
highlv suspicious encounter. Plaintiff finds this suspicious.

Plaintiff therefore states, due to.the Facts contained in paragraphs (9) —
(49), that Officers #1 and #2 have knowingly conducted an
TIneanetitutinnal Search of the Plaintiffe Vehicle and an TInennstitutinnal
Seizure of the Plaintiffs person, a violation of his Fourth Amendment
Civil Rights as well as his Article 1 Section 5 Maine State Constitutional
Rights.

. Plaintiff has a reasonable and compelling belief that additional Facts

and Evidence will be obtained through the formal Discovery process,
notablv the Officers’ MSP Vehicles’ dash camera videos and body camera
videos, that will prove beyond a reasonable doubt, not just a
preponderance of the evidence, that this search was clearly
TInennstitntinnal

Plaintiff has shown the video he has taken of the search and Officer #1’s
response to it as detailed in (39) — (49) to his father approximately
three weeks later and his father was visiblv anerv and disgusted with
what he saw on that video.

Plaintiff found Officer #1’s handling of the “offending niece of pizza” like a
handgun (41 — 42) to be highly suspicious and perhaps a bit more than
coincidental as the Plaintiff had been extensively target practicing with
his handeun(s) over the last few davs. including that verv morning. at his
parent’s property in Newburgh, Maine. All of the Plaintiffs handgun(s)
were at that time properly disabled and rendered inonerable and secured

afis
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 7of13 PagelD #: 581

54,

56.

57.

58.

59.

60.

in the Plaintiffs trunk for inter-state travel in accordance with all states’

laure

Plaintiff has a reasonable suspicion that after finding no drugs in his
vehicle the search would have continued to his trunk had he not begun
filming this illegal search with his cellphone. The “moldv piece of pizza”
excuse offered by Officer #1 (46 — 47) is highly implausible and undeniably

unhelievahle

_ Plaintiff will submit the aforementioned video as evidence during the

Formal Discovery Process of this action. Plaintiff understands that this
complaint is “Public Record” and as such is viewable bv the Public. The
events captured by video on the Plaintiffs cellphone are incriminating
and in all probability highly-embarrassing to those officers involved and
the Plaintiff will therefore wait for their formal response before entering
this video into evidence. Should The Honorable Court want or need this
video earlier the Plaintiff will submit it uvon reauest.

Plaintiff has made The Office of Senator Susan Collins, The Office of
Governor LePage, The Maine Human Rights Commission, and The
Maine Government Oversight Committee aware of the events detailed in
(9) — (49) on August 2 2017 and August 4 2017, and has asked those
offices for assistance with this matter, yet has received no reply
whatsoever from anv of those offices. The document submitted to those
offices asking for assistance has been included in this Complaint as
“Exhibit A”. This specific complaint appears as item #32 on pages 21 — 22
af Hahthit A

The document submitted to all agencies cited above in (56) was identical
except for the cover page, which did not differ substantially and can and
will be supplied at The Honorable Court’s reauest.

The Plaintiff has again made the Agencies cited in (56) aware of this
situation, this time in a properly notarized and punishable per perjury
affidavit. on October 16 2018. and has again asked for their assistance
with this matter, and has again received no reply from them
whatsoever. The document submitted to those offices is identical to
Exhibit A. bearing sworn oath and notarv. and has been included in this
Complaint as “Exhibit B”.

The document submitted to all agencies cited above in (58) was identical
except for the cover page, which did not differ substantially and can and
will be supplied at The Honorable Court’s reauest.

The Plaintiff has followed up with the above-named agencies regarding
the notarized submission of his document as described in (58) on

-7.
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 80f13 PagelD #: 582

61.

62.

63.

64.

66.

67.

68.

69.

November 19 2018 and has likewise received no reply whatsoever.
Plaintiff has included this unanswered follow-un request. as “Exhibit: ©”.

The Plaintiff has, on October 11 2017 and July 09 2019, personally visited
The FBI’s Regional Field Headquarters in Chelsea, Massachusetts to
discuss the fact, that his Constitutional Rights were. are. and continue to
be violated. Although this incident was not discussed specifically, the
Plaintiff has left conv of Exhibit A with the FBI.

At no time did the Plaintiff receive any response whatsoever from the FBI
regarding those meetings or his submitted documentation.

At all times relevant to this Complaint, to the best of the Plaintiffs
knowledge, the individual Defendants were employed by the Maine State
Government and acting under color of Law. Plaintiff sues these
Defendants in their individual capacity.

Plaintiff is highlv unset. distraught. and traumatized as a result of this
apparent set-up and Unconstitutional Search.

5. Plaintiff knows he has alreadv been illegallv searched once bv the MSP

and has no doubt it could happen again at any time, and by any Law
Enforcement Agency under color of Law.

Plaintiff is rightfully nervous and distrustful of Law Enforcement and his
State and Federal Government as they have all been made aware of the
deliberate deprivation of his Civil Rights vet not a single Government or
Law Enforcement Entity, much less a single person, has stepped forward
to helo him.

Plaintiff is rightfully distrustful of Law Enforcement and Government in
general and feels that he can no longer interact well with Law
Enforcement Agencies or The Government as thev have either violated or
apparently condoned the violation of his United States and Maine State
Constitutional Rights in an egregious fashion.

The fact that the Plaintiff has been so egregiously injured by both Law
Enforcement and The Government has put him in a position where he is
highlv uncomfortable in dealing with either of them. and this fact will
only continue to harm the Plaintiff in the future, as such interactions are
sometimes necessary, and the Plaintiff believes proof of this Fact has
already occurred since this incident.

This incident has had a dramatic and traumatic chilling effect on the
Plaintiffs Second Amendment Rights. The Plaintiff was once an avid
hunter and pistol “competitor”. and auite a good one at that (routinelv and

-Q.
Case 1:19-cv-00486-JAW Document 18° Filed 01/24/20 Page 9of13 PagelD #: 583

70.

71

consistently scoring in the high 90’s, top possible score is 100) and once
had dreams and aspirations of becoming involved in competitive and
nrofessional nistol comnetitions snonsored bv such agencies as the NRA.
Once, while being observed at the Shooting Range by an NRA enthusiast,
the Plaintiff shot a ‘99’ in his presence, which is 9 bullseyes with the tenth
shot nlaced in the rine surroundings the bullseve. Plaintiff was informed
by this NRA observer that his score would have been good enough to place
him on The United States Olympic Pistol Team if shot during the right
match comnetition. The Plaintiff was so nroud of himself that he took this
‘99ed’ target home and gave it to his Father, whom he believes still has it
in his possession. Furthermore, the Plaintiff once had dreams and
asvirations of honing his skills as a serious hunter as the art. of effectively
hunting and tracking wild game successfully requires a high degree of
skill and is not easy to master. Asa result of this apparent set-up and
Unconstitutional Search. the Plaintiff fears to nossess a firearm of anv
sort as another set-up of this nature could place him in a position of facing
very serious criminal charges, regardless of how fraudulently concocted
thev might he. Thus. the Plaintiffs dreams and asnirations have
necessarily fallen by the wayside and have been crushed out of justifiable
fear for his personal safety and future as a result of this apparent set-up

and TInnanatitutinnal Gaareh

Plaintiff wishes to preempt a Neitzke-like challenge to this complaint by
reminding The Honorable Court that The United States Supreme Court
has held that. “a court mav dismiss a claim as factually frivolous only if
the facts alleged are “clearly baseless”. Neitzke v. Williams, 490 U.S. 319,
324 (1989). The Facts alleged in this complaint are clearly not baseless as
the Fact that the Plaintiff was nulled over hv the MSP and searched on or
about December 1 2013 is indisputable and Police Records, The Plaintiffs
Cell Phone Video Footage, and MSP Vehicle and Body Camera Footage
will sunnort. all of the maior Facts of this comnlaint (“evidence nlantine”
on the door handle, K-9’s nose pressed into the door handle, Officer #1
holding the pizza suspiciously like a handgun, highly unbelievable
exnlanation that. a trained law enforcement. K-9 misidentified an old niece
of pizza as marijuana, etc.).

Furthermore the Plaintiff has a reasonahle helief that. The Hanorahle
Court is already aware of this MSP stop and search. The Plaintiff has

filed his complaint and maintained in (8) that the events took place in
Androseogein County. to the hest of his recollection. as the ston was verv
close to the county line and the Plaintiff believes he had crossed into
Androscoggin County from Kennebec County prior to being pulled over.
That should make the nrefix to this complaint. a “2”. However. The
Honorable Court has assigned this case number 1:19-cv-0486-JAW; the
prefix “1” indicating that the events took place in Kennebec County
(nresumahlv: Androseorsin County should he a “2”).

-Qa_
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 100f13 PagelD #: 584

72.

73.

Plaintiff wishes to preempt a Denton-like challenge to this complaint by
recognizing that this complaint is perhaps not ordinary in the sense that
some of the Facts are rather srievous. hemous. and nerhans unusual.
After all, who wants to believe that in the United States of America,

the people’s Constitutional Rights, which are by definition inalienable and
inviolahle. can he so easily and blatantly violated as in the manner
described in this complaint. This is The United States of America, not
some dictatorship, and Law Enforcement exists for the protection of the
ponulation. and surelv that kind of thing can’t hannen here. right? Well
that is unfortunately wrong; it does happen to citizens of the United
States of America and it has happened to the Plaintiff as described in this

comnlaint.

The United States Supreme Court has held that “An in forma pauperis
complaint may not be dismissed, however, simply because the court finds
the nlaintiffs allerations unlikelv” and continues to elahorate and finallv
concludes by quoting the great poet George Gordon Lord Byron; ”Some
improbable allegations might properly be disposed of on summary
judement. but. to dismiss them as frivolous without anv factual
development is to disregard the age old insight that many allegations
might be "strange, but true; for truth is always strange. Stranger than
fiction.” Denton. v. Hernandez. h04 17.S. 25. 38 (1992). Perhans this
complaint is not so unordinary or “strange” after all as 42 U.S.C. § 1983 and
5 M.R.S. § 4682 exist to “remedy” (if such a thing is even possible) the
Constitutional Violations visited unon United States Citizens. such as the

Plaintiff, by people acting under the color of law.
TV. Claims for Relief
Count 1

492 11.S.C. § 1983 — Nenrivation of United States Constitutional Rights.
Unlawful Search of Vehicle and Seizure of Person.

Clan DPlauvdaw All Nofandanta

74. Paragraphs (9) — (78) are incorporated by reference as if pled herein.

TA.

Plaintiff alleses that. all Defendants have denrived him of his Fourth
Amendment Rights, as applied to the States by the Fourteenth
Amendment, and as such are liable to the Plaintiff for damages under 42
TI.S.C. § 1983 as well as nunitive damages to deter such denrivation of
United States Constitutional Rights from occurring to the Plaintiff or to
anv other citizen again.

TN
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 11of13 PagelD #: 585

76

Vids

. Unknown Maine State Police Officer #1 has engaged in the deprivation of

the Plaintiffs United States Constitutional Rights and is therefore liable
to the Plaintiff for damages including nunitive damages to deter such
deprivation of United States Constitutional Rights from occurring to the
Plaintiff or to anv other citizen again.

Unknown Maine State Police Officer #2 has engaged in the deprivation of
the Plaintiffs United States Constitutional Rights and is therefore lable
to the Plaintiff for damages inchidine nunitive damages to deter such
deprivation of United States Constitutional Rights from occurring to the
Plaintiff or to anv other citizen arain.

Count 2

5 M.R.S. § 4682 — Intentional Denrivation of TInited States Constitutional

78.

79.

B0.

al.

Rights, Unlawful Search of Vehicle and Seizure of Person.

Olan Dinnedaw AI DNafandante

The Paragraphs (9) — (73) are incorporated by reference as if pled

hhavai nm

Plaintiff alleges that all Defendants have intentionally deprived him of
his Fourth Amendment Rights, as applied to the States by the Fourteenth
Amendment. and as such are liable to the Plaintiff for damages 42 U.S.C.
§ 1983, 5 M.R.S § 4682 and Article 1 Section 19 of The Maine State
Constitution as well as punitive damages to deter such intentional
denrivation of United States Constitutional Rights from occurring to the
Plaintiff or to any other citizen again.

TInknown Maine State Police Officer #1 has eneaged in the intentional
deprivation of the Plaintiffs United States Constitutional Rights and is
therefore liable to the Plaintiff for damages including punitive damages to
deter such intentional denrivation of United States Constitutional Rights

from occurring to the Plaintiff or to any other citizen again.

TInknown Maine State Police Officer #2 has engaged in the intentional
deprivation of the Plaintiffs United States Constitutional Rights and is
therefore liable to the Plaintiff for damages including punitive damages to
deter such intentional denrivation of United States Constitutional Rights

from occurring to the Plaintiff or to any other citizen again.

Connt &

5 M.R.S. § 4682 — Intentional Deprivation of Maine State Constitutional
Richts. Unlawful Search of Vehicle and Seizure of Person.

1
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 12o0f13 PagelD #: 586

82.

88.

84.

385.

 

Glen Plourde v. All Defendants.

The Paragranhs (9) — (73) are incornoarated hv reference as if nled
herein.

Plaintiff alleges that all Defendants have intentionally denrived him of
his Article 1 Section 5 Maine State Constitutional Rights, and as such are
liable to the Plaintiff for damages 5 M.R.S § 4682 and Article 1 Section 19
of The Maine State Constitution as well as nunitive damages to deter
such intentional deprivation of United States Constitutional Rights from
aceurring to the Plaintiff or to anv other citizen again.

Unknown Maine State Police Officer #1 has engaged in the intentional
deprivation of the Plaintiffs United States Constitutional Rights and is
therefore liable to the Plaintiff for damages including munitive damages to
deter such intentional deprivation of United States Constitutional Rights
from occurring to the Plaintiff or to anv other citizen again.

Unknown Maine State Police Officer #2 has engaged in the intentional
deprivation of the Plaintiffs United States Constitutional Rights and is
therefore liable to the Plaintiff for damages including nunitive damages to
deter such intentional deprivation of United States Constitutional Rights
from occurring to the Plaintiff or to anv other citizen again.

V. Certification and Closing

Under Federal Rule of Civil Procedure 11. hv signing helow. T certify to
the best of my knowledge, information, and belief that this complaint: (1)
is not being presented for an improper purpose, such as to harass, cause
unnecessarv delav. or needlessly increase the enst: of litigation: (2) is
supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have
evidentiarv sunnort or. if snecifically so identified. will likelv have
evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with
the reauirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address

where case related papers may be served. I understand that my failure to
keen a current. address on file with the Clerk’s Office mav result in the

olay / 2042

19 bole Plow cde
Case 1:19-cv-00486-JAW Document 18 Filed 01/24/20 Page 130f13 PagelD #: 587

Printed Name nf Plaintiff

Cha Muke

_ 192
